United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                             March 30, 2004
               IN THE UNITED STATES COURT OF APPEALS
                                                         Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                           No. 03-31040
                        (Summary Calendar)



GREGORY P. AUCOIN,

                                                           Plaintiff,

versus

PHIL HANEY, Individually and in
his capacity as District Attorney
for the 16th Judicial District
Court,

                        Defendant-Third Party Plaintiff-Appellant,

versus


CERTAIN UNDERWRITERS AT LLOYD’S
LONDON, Subscribing to Color Note,
Certificate and/or Policy No.
CEM 701, Endorsement No. 14542 and
Authorization # CP 9907770-A,

                                     Third-Party Defendant-Appellee.



          Appeal from the United States District Court
              for the Western District of Louisiana
                           (00-CV-698)



Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     As third party plaintiff, District Attorney Phil Haney appeals

the district court’s denial of his motion for summary judgment and

grant of   the   motion    of    summary    judgment      of    appellee    Certain

Underwriters at Lloyd’s London (“Underwriters”), dismissing Haney’s

third party claims against Underwriters for failure to provide (or

to reimburse him for the costs of) a legal defense against the

§ 1983 claims of Plaintiff Gregory P. Aucoin.                  We affirm.

                          I.    FACTS & PROCEEDINGS

     After Haney’s precedessor as district attorney for Louisiana’s

16th Judicial District Court resigned in mid-term, Haney became

acting district attorney and announced his candidacy to fill his

predecessor’s    unexpired      term.       According     to     Aucoin,    Haney’s

predecessor   talked   with      Aucoin,    a   20-year    assistant       district

attorney in the same office, urging that he either support Haney’s

election bid or resign.           Aucoin alleged that he declined this

suggestion and thereafter rejected Haney’s entreaty of political

support, whereupon Haney fired Aucoin.

     Aucoin sued Haney in federal district court, alleging various

constitutional violations, each of which stemmed from Aucoin’s

firing by Haney for failure to support Haney’s candidacy for

district attorney (and, apparently, for supporting an opposition

candidate).   Haney requested that Underwriters provide defense and

indemnification under its lawyers professional liability insurance

policy (the “policy”), but Underwriters declined based on (1) the

policy’s   express   exclusions      of     claims   related       to   employment

practices, and (2) Haney’s predecessor’s rejection of employment


                                        2
practices coverage when that policy was applied for and obtained to

cover legal claims arising from professional liability, personal

injury, disciplinary proceedings, punitive damages, and criminal

defense.

     The district court denied Haney’s motions for summary judgment

seeking dismissal of Aucoin’s suit or, alternatively, a grant of

qualified immunity, and Haney appealed to us.           We reversed the

district court, holding that Haney had not violated Aucoin’s First

Amendment rights, and remanded to the district court for further

consistent proceedings.1

     Haney pursued his third party demand against Underwriters to

recover attorneys’ fees and other costs and expenses incurred in

his successful defense of Aucoin’s claims.        Haney and Underwriters

filed     opposing   motions   for   summary    judgment,   each        relying

principally on the language of the policy and the application of

the district attorney’s office for professional liability coverage.

The district court denied Haney’s summary judgment motion and

granted     Underwriters’s,    dismissing   Haney’s    claims      in     their

entirety.    Haney timely filed a notice of appeal.

                               II.   ANALYSIS

A.   Standard of Review

     Our employment of the de novo standard of review of a district

court’s grant of summary judgment is too well known to require

citation.     Here, the applicability of de novo review is all the

more obvious, given that neither party asserted the existence of

     1
         See Aucoin v. Haney, 306 F.3d 268 (5th Cir. 2002).

                                      3
factual disputes, so that the outcome turned on undisputed facts

and contractual interpretation of the subject insurance policy and

related documents.

B.   Discussion

     It took the district court only seven pages of double-spaced,

typewritten, letter-size stock (2-1/2 of which pages were devoted

to a long-form reiteration of the summary judgment standard that

both we and the district court employ) to explicate pellucidly its

grant of Underwriters’s motion for summary judgment and its denial

of Haney’s. Our careful review of the district court’s ruling, the

summary judgment record, and the arguments advanced by the parties’

respective counsel in their appellate briefs convinces us beyond

cavil that the district court was correct in all respects.

     That court charitably characterized Haney’s interpretation of

the policy as “highly doubtful” and his arguments as “unusual.” We

shall   be   more   frank:   Haney’s   appellate   arguments   and   his

characterization of the provisions of the subject insurance policy

and application are sophistry incarnate.     Not only did the insured

affirmatively decline coverage of employment practices claims, the

policy itself expressly, unequivocally, and unambiguously excludes

employment claims of every nature from its coverage.      And, we are

satisfied that, as a matter of law, there can be no non-frivolous

contention that the claims asserted by Aucoin were anything other

than employment claims, pure and simple:     Haney fired Aucoin when

he refused to support Haney’s election bid, and all of Aucoin’s




                                  4
judicially asserted claims arose from or were connected with that

termination of his employment.



                            III. CONCLUSION

     For essentially the same reasons advanced by the district

court in its succinct yet completely definitive Memorandum Ruling,

we affirm summary judgment in favor of Underwriters, dismissing

Haney’s   claims   for   costs   and   expenses   incurred   in   defending

Aucoin’s lawsuit.

AFFIRMED, at Haney’s cost.




                                       5